Case 2:17-cv-01690-DSF-AGR Document 94 Filed 08/21/20 Page 1 of 12 Page ID #:10553




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA




       ADEL F. SAMAAN, M.D.,               No. 2:17-cv-01690-DSF (AGRx)
              Plaintiff,
                                           FINDINGS OF FACT AND
                       v.                  CONCLUSIONS OF LAW RE
                                           ALLEGEDLY UNDERPAID
       AETNA LIFE INSURANCE                CLAIMS
       COMPANY, et al.,
             Defendants.




                             I.   INTRODUCTION

         The parties agreed to trifurcate this matter. On January 14, 2019,
      the Court issued an Order re Standing, Exhaustion of Administrative
      Remedies, and Contractual Limitations. Dkt. 43. On August 30, 2019,
      the Court issued Findings of Fact and Conclusions of Law regarding
      Plaintiff’s claims that were completely unpaid by Defendants.

         In this third phase, the parties ask the Court to decide whether
      Plaintiff is entitled to additional benefits for certain claims that he
      contends were underpaid according to the terms of the applicable Plan.

        Having reviewed and considered the parties’ briefs and the
      administrative record, the Court makes the following Findings of Fact
      and Conclusions of Law.
Case 2:17-cv-01690-DSF-AGR Document 94 Filed 08/21/20 Page 2 of 12 Page ID #:10554



                                 II.    BACKGROUND

         Plaintiff is a medical doctor. Dkt. 53-1 (Samaan Dec.) ¶ 1. The
      parties agree that each patient at issue was a beneficiary of the Bank of
      America Plan (Plan), as described in the 2013 and 2016 Summary Plan
      Descriptions, and that Defendants were the claims administrators of
      the Plan. Dkt. 25 (FAC) ¶ 5; Dkt. 53 at 2; Dkt. 60 at 5-6. The parties
      agree that the Plan is governed by the Employee Retirement and
      Income Security Act of 1974 (ERISA). FAC ¶¶ 40-41; Dkt. 60 at 10.

                          III.         FINDINGS OF FACT

      A. Terms of the Plan

       1.   The Plan “applies to current U.S.-based employees” of Bank of
            America Corporation. AR 2306 (2013 Plan), 2582 (2016 Plan).

       2.   The Plan covers services for “medically necessary care,” as
            described in relevant part below:

                  Unless otherwise noted the Plan[] cover[s]
                  certain services and supplies for medically
                  necessary care including:

                  -   Specialty and outpatient care

                  -   Inpatient Services

                  -   Surgical benefits

            Id. at 2372 (2013 Plan), 2628 (2016 Plan).

       3.   The Plan covers certain surgical services, as described in relevant
            part below:

                  Surgical Benefits

                  Unless otherwise noted, the Plan[] cover[s] the
                  following surgical services:

                  -   Surgical benefits cover surgery performed to
                      treat an illness or injury; medical services by


                                             2
Case 2:17-cv-01690-DSF-AGR Document 94 Filed 08/21/20 Page 3 of 12 Page ID #:10555



                         surgeons [Medical Doctors (MD) or Doctors
                         of Osteopathy (DO)], assistant surgeons,
                         anesthesiologists, consultants (during and
                         after an operation and any required second
                         opinions); and medical services of
                         podiatrists.

                         ...

                     -   Surgical services include:

                            o A cutting procedure (except for cutting
                              procedures of the mouth that are
                              considered dental expenses . . . .)

                            o Suturing

                            ...

                            o Preoperative and postoperative care

               Id. at 2374 (2013 Plan). 1

          4.   Pursuant to the Plan, an out-of-network provider may not recover
               more than the “reasonable and customary” fee for a service, as
               described in relevant part below:

                     Reasonable and customary (R&C)

                     Reasonable and customary (R&C) fees are
                     those set each year by your medical plan as the
                     fees that most doctors in a geographic area
                     charge for particular services or procedures.
                     R&C is based on available data resources of
                     competitive fees in that geographic area.

                     ...


      1The 2016 Plan contains substantially similar language. Id. at 2633. The
      Court does not find any relevant differences between the plans.



                                             3
Case 2:17-cv-01690-DSF-AGR Document 94 Filed 08/21/20 Page 4 of 12 Page ID #:10556



                  If your doctor is out-of-network and charges
                  more than the R&C fee, the Plan will not pay
                  for the amount in excess of the R&C level. You
                  are responsible for paying this difference if you
                  are not using an in-network physician.

            Id. at 2389 (2013 Plan).

                  Reasonable and customary – A reasonable
                  and customary fee is the amount of money that
                  [Defendant] determines is the normal, or
                  acceptable, range of payment for specific
                  health-related service or medical procedure.
                  Reasonable and customary fees operate within
                  given geographic areas and the exact numbers
                  of such fees depend on the location of service.

                  ...

                  If your doctor is out of network and charges
                  more than the allowed amount fee, the plan
                  won’t pay for any amount above the allowed
                  amount. You’re responsible for paying this
                  difference which is shown on the explanation of
                  benefits (EOB) you receive from your medical
                  plan.

            Id. at 2620 (2016 Plan).

       5.   The Plan contains the following clause granting Defendants
            discretion in making claims determinations:

                  The Bank of America Corporation Corporate
                  Benefits Committee, as plan administrator, has
                  delegated to . . . insurance companies or other
                  third-party claims administrators discretionary
                  authority to determine eligibility for benefits
                  and construe the terms of the applicable
                  component plan and resolve all questions


                                          4
Case 2:17-cv-01690-DSF-AGR Document 94 Filed 08/21/20 Page 5 of 12 Page ID #:10557



                     relating to claims for benefits under the
                     component plan.

               Id. at 2493 (2013 Plan), 2797 (2016 Plan).

      B. Plaintiff

          6.   Plaintiff Adel F. Samaan is a medical doctor practicing in Los
               Angeles County, whose primary practice area is gynecological
               surgery. Samaan Dec. ¶ 1.

          7.   Plaintiff is an out-of-network provider under the Plan. FAC ¶ 11.

      C. Defendants’ Payments of Benefits

          8.   For all claims in this phase and covered by these Findings,
               Defendants paid Plaintiff for his services, but not at levels
               Plaintiff claims the beneficiaries/assignors were entitled to under
               the Plan. 2

          9.   Defendants paid Plaintiff what Defendants found to be the
               “reasonable and customary” fee for the services provided within
               the relevant geographic area.

      10.      Defendants determined the “reasonable and customary” amount
               to be paid under the Plan by using the 80th percentile of payment
               level for a particular zipcode as provided by FAIR Health.
               Latham Decl. ¶ 16; Justo Decl. ¶¶ 4-5. 3



      2To the degree Plaintiff is attempting to recover for claims that were totally
      unpaid, those claims should have been litigated in an earlier phase and will
      not be considered in this one.
      3Plaintiff characterizes the presentation of FAIR Health data as a “new
      reason for denial” and argues that Defendants should not be able to raise
      reasons for denial not specified during the administrative process. This is not
      a “new reason.” The reason given for the rate paid was that it was the
      determined “reasonable and customary fee.” The FAIR Health data is the
      reference source for determining that reasonable and customary fee.



                                             5
Case 2:17-cv-01690-DSF-AGR Document 94 Filed 08/21/20 Page 6 of 12 Page ID #:10558



      11.   FAIR Health collects data from health insurers and Medicare
            Advantage regarding dates of service, location by zipcode,
            procedure code and billed charges. Justo Decl. ¶¶ 4-5.

      12.   The Medicare Advantage data is only a small percentage of the
            total claims contained in the FAIR Health dataset. Justo Decl. ¶
            5.

      13.   For each procedure code, FAIR Health reports this data by
            “Geozips” – the first three digits of zip codes – and by percentile
            levels of charges. Payment at the 80th percentile level means
            that 80% of charges reported to FAIR Health were below that
            level. Justo Decl. ¶¶ 8-9.

      14.   The Plan provides payment limits for:

                  Charges that exceed the allowed amount or
                  negotiated fees when two or more surgical
                  procedures are performed during the course of
                  a single operation. The allowable amount
                  varies based on the procedures performed, the
                  number of operative fields and the number of
                  physicians involved

            AR 2381 (2013 Plan); AR 2646 (2016 Plan).

      15.   Defendants implemented this provision through its “Multiple
            Surgical Procedures Payment Policy.” Latham Decl. ¶ 23; AR
            9031-38.

      16.   The Multiple Surgical Procedures Payment Policy provides full
            reimbursement for the primary procedure, 50% reimbursement
            for the secondary procedure, and 25% for each additional
            procedure performed on the same day of service. Latham Decl. ¶
            23; AR 9032.

      17.   Defendants reduced payment on 18 claims at issue in this case
            under the Multiple Surgical Procedures Payment Policy. Latham
            Decl. ¶ 25.



                                          6
Case 2:17-cv-01690-DSF-AGR Document 94 Filed 08/21/20 Page 7 of 12 Page ID #:10559



      18.      Defendants also provided less than the requested reimbursement
               for certain claims that Plaintiff coded as “comprehensive office
               visits.”

      19.      Defendants found Plaintiff had failed to justify reimbursement at
               the higher comprehensive office visit level, which requires
               significant time to be spent with the patient on a complicated
               medical issue. See Krominga Decl. (Dkt. 60) ¶ 10.

                           IV.   CONCLUSIONS OF LAW 4

      A. Legal Standards

          1.   Under ERISA, “a civil action may be brought . . . by a participant
               or beneficiary . . . to recover benefits due to him under the terms
               of his plan . . . .” 29 U.S.C. § 1132(a)(1).

          2.   A claimant bears the burden of proving, by a preponderance of
               the evidence, that he is entitled to benefits under an ERISA plan
               “where the claimant has better—or at least equal—access to the
               evidence needed to prove entitlement.” Estate of Barton v. ADT
               Sec. Servs. Pension Plan, 820 F.3d 1060, 1065-66 (9th Cir. 2016).

          3.   Under ERISA, a claims administrator “must provide a plan
               participant with adequate notice of the reasons for denial . . . .”
               Abatie v. Alta Health & Life Ins. Co., 458 F.3d 955, 974 (9th Cir.
               2006).

          4.   A plan administrator must provide the following information
               when making any “adverse benefit determination”:

                     (i) The specific reason or reasons for the
                     adverse determination;

                     ...


      4 Because these Conclusions of Law resolve all of the claims in the case, the
      Court does not need to decide any additional issues discussed by the parties
      in their briefs.



                                             7
Case 2:17-cv-01690-DSF-AGR Document 94 Filed 08/21/20 Page 8 of 12 Page ID #:10560



                  (iii) A description of any additional material or
                  information necessary for the claimant to
                  perfect the claim and an explanation of why
                  such material or information is necessary . . . .

            29 C.F.R. § 2560.503–1(g)(1).

       5.   A plan administer violates ERISA “[w]hen [the] administrator
            tacks on a new reason for denying benefits in a final decision,
            thereby precluding the plan participant from responding to that
            rationale for denial at the administrative level.” Abatie, 458 F.3d
            at 974.

      B. Standard of Review

         1. The Terms of the Plan Call for Abuse of Discretion Review

       6.   Because the Plan contains a discretionary clause, the terms of the
            Plan call for abuse of discretion review of Defendants’ claims
            determinations. Williby v. Aetna Life Ins. Co., 867 F.3d 1129,
            1133 (9th Cir. 2017).

       7.   When reviewing a claims administrator’s decision under an abuse
            of discretion standard, the “administrator’s decision ‘will not be
            disturbed if reasonable.’” Stephan v. Unum Life Ins. Co. of
            America, 697 F.3d 917, 929 (9th Cir. 2012) (quoting Conkright v.
            Frommert, 559 U.S. 506 (2010)).

       8.   “This reasonableness standard requires deference to the
            administrator’s benefits decision unless it is ‘(1) illogical, (2)
            implausible, or (3) without support in inferences that may be
            drawn from the facts in the record.’” Id. (quoting Salomaa v.
            Honda Long Term Disability Plan, 642 F.3d 666, 676 (9th Cir.
            2011)).

       9.   “This standard of review applies to the plan administrator’s
            factual determinations as well as to her ultimate decision.”
            Estate of Barton, 820 F.3d at 1070.




                                            8
Case 2:17-cv-01690-DSF-AGR Document 94 Filed 08/21/20 Page 9 of 12 Page ID #:10561



            2. ERISA Preempts California Insurance Code Section
               10110.6 as Applied to the Plan

      10.     Plaintiff argues that the Court must review Defendants’ claims
              determinations de novo because California Insurance Code
              section 10110.6(a) renders the discretionary clause in the Plan
              void and unenforceable. But the Court has previously
              determined that ERISA preempts § 10110.6 as applied to the
              Plan. Dkt. No. 69, Concl. of Law ¶¶ 15-23.

      C. Plaintiff Failed to Show He Was Entitled to Additional
         Payments

            1. Plaintiff Failed to Meet His Burden of Showing that
               Defendants Abused Their Discretion in Determining the
               Reasonable and Customary Fee

      11.     Plaintiff claims the use of FAIR Health data to determine the
              reasonable and customary fee was an abuse of discretion because
              (1) FAIR Health is not mentioned in the Plan, (2) FAIR Health
              data is “driven by Medicare prices,” and (3) Defendants did not
              disclose their use of FAIR Health data in making their
              determination.

      12.     It was not an abuse of discretion to use FAIR Health data in
              determining the reasonable and customary fee.

      13.     Defendants were not barred from using FAIR Health data merely
              because it was not explicitly mentioned in the Plan. No
              particular source of data is explicitly listed in the Plan. The Plan
              states that “R&C is based on available data resources of
              competitive fees in that geographic area.” FAIR Health is one
              source of such data.

      14.     Plaintiff does not provide any evidence for his assertions that
              FAIR Health data is “driven by” Medicare data or that use of




                                            9
Case 2:17-cv-01690-DSF-AGR Document 94 Filed 08/21/20 Page 10 of 12 Page ID
                                #:10562


         FAIR Health “in essence pays the medical provider a percentage
         of Medicare.” 5

   15.   Plaintiff also does not provide any authority for the proposition
         that Defendants were required to cite FAIR data explicitly in
         their explanations for the reduced payments of fees. Nor does he
         argue that he or any of the Plan members themselves ever
         requested that Defendants explain their calculation of the
         reasonable and customary fee.

   16.   Consistent with other courts to consider the issue, the Court finds
         that Defendants were not required to disclose the methodology
         used to calculate the reasonable and customary fee. “Courts
         which have considered the scope of an ERISA fiduciary’s
         disclosure obligations in similar contexts have overwhelmingly
         concluded that they do not extend to disclosure of UCR
         methodology or physician reimbursement schedules, and that
         courts should not add to the specific disclosure requirements that
         ERISA already provides.” In re WellPoint, Inc. Out-of-Network
         UCR Rates Litig., 903 F. Supp. 2d 880, 921 (C.D. Cal. 2012)
         (internal quotation marks omitted) (collecting cases); In re Aetna
         UCR Litig., 2015 WL 3970168, at *15 (D. N.J. 2015); cf. Zack v.
         McLaren Health Advantage, Inc., 340 F. Supp. 3d 648, 665–66
         (E.D. Mich. 2018) (administrator required to disclose fee
         methodology when specifically requested during the claims
         process and the methodology used diverged from common
         industry practice).

   17.   Plaintiff also does not provide any evidence of what he contends a
         reasonable and customary fee is other than the amount he
         charges. One doctor’s charges cannot establish the reasonable




   5Plaintiff also assumes, but does not support with any argument, the
   proposition that consideration of Medicare data is illegitimate under the
   Plan.



                                         10
Case 2:17-cv-01690-DSF-AGR Document 94 Filed 08/21/20 Page 11 of 12 Page ID
                                #:10563


           and customary fee for the relevant procedure and geographic
           area.

   18.     Even if Plaintiff had established that Defendants’ reasonable and
           customary fees were questionable – which he has not – the
           absence of any valid competing amounts for the reasonable and
           customary fees would prevent the Court from finding that
           Defendants’ abused their discretion in setting the amount of
           those fees.

         2. Plaintiff Failed to Meet His Burden of Showing
            Defendants Abused Their Discretion in Applying a
            Multiple Procedure Reduction to Some of Plaintiff’s Billed
            Charges

   19.     The Multiple Surgical Procedures Payment Policy was authorized
           by the Plan.

   20.     The Court rejects Plaintiff’s unsupported assertions that
           Defendants’ application of the Multiple Surgical Procedures
           Payment Policy was improper.

   21.     There is no legal support for Plaintiff’s argument that his lack of
           awareness of the Multiple Surgical Procedures Payment Policy
           renders it improper.

   22.     Plaintiff provides no support for his assertion that “Aetna has no
           right to impose Multiple Procedure reductions as a repricing
           devise [sic] where the Bank of America Plan claims are
           concerned[.]” Opening Br. at 12.

         3. Plaintiff Failed to Meet His Burden of Showing
            Defendants Abused Their Discretion in Not Paying the
            Full Amount for the Alleged Comprehensive Office Visits

   23.     Defendants reduced payment on several claims for providing a
           comprehensive office visit. For each of these claims, Defendants
           explained why the documentation Plaintiff submitted did not
           support those claims.



                                        11
Case 2:17-cv-01690-DSF-AGR Document 94 Filed 08/21/20 Page 12 of 12 Page ID
                                #:10564


   24.     Plaintiff fails to meet his burden of showing that Defendants
           abused their discretion in their determination of the payment
           amounts on these claims.

   25.     Plaintiff does not show that Defendants’ decisions were
           implausible, illogical, or without support in inferences that may
           be drawn from the record.

   26.     Plaintiff does not explain why the services he provided satisfy the
           Plan criteria for a comprehensive office visit and does not explain
           why Defendants’ determinations did not comply with the terms of
           the Plan.

                      V.    SUMMARY OF FINDINGS

      Defendants did not abuse their discretion by paying less than the
   submitted amount of Plaintiffs’ claims. 6



        IT IS SO ORDERED.



       Date: August 21, 2020                  ___________________________
                                              Dale S. Fischer
                                              United States District Judge




   6 In phase 2, the Court found that certain claims submitted by Plaintiff
   should have been paid but deferred ruling on the exact amount to be paid
   until this round of briefing. From the briefs, it appears that the only dispute
   about these claims is whether they should be paid in full as submitted by
   Plaintiff or at the rate of the 80th percentile of the relevant FAIR Health
   data category. That general dispute was resolved by these findings and the
   claims should be paid as calculated by Defendants.



                                         12
